

115 HR 6966 IH: Advancing the Quality and Understanding of American Aquaculture Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6966IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Palazzo (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a regulatory system for marine aquaculture in the United States exclusive economic
			 zone, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Advancing the Quality and Understanding of American Aquaculture Act or the AQUAA Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Office of Marine Aquaculture.
					Sec. 5. Administration.
					Sec. 6. Offshore aquaculture permits.
					Sec. 7. Restrictions on offshore aquaculture activities.
					Sec. 8. Recordkeeping and access to information.
					Sec. 9. Programmatic environmental impact statements.
					Sec. 10. Environmental and management standards.
					Sec. 11. Research and development grant program.
					Sec. 12. Enforcement.
					Sec. 13. Authorization of appropriations.
			2.Findings and purposes
 (a)FindingsCongress finds the following: (1)There is increasing interest within the United States in developing commercial marine aquaculture, in order to provide nutritious, sustainable seafood for domestic consumption and export to global markets.
 (2)There is a need for a Federal program in the United States that specifically provides a comprehensive, nationwide permitting system for, or management of, marine aquaculture facilities in the exclusive economic zone.
 (3)Regulatory certainty and security of tenure are needed to make business investment decisions about marine aquaculture.
 (4)Potential economic, environmental, and social benefits can be derived from marine aquaculture technologies. To balance those benefits against concerns about environmental and socioeconomic impacts, additional research and development is needed to adequately assess the potential for adverse impacts on the environment and coastal communities, to develop tools and practices for proper siting and operation of marine aquaculture facilities, and to ensure that those impacts, if any, can be mitigated through improvements of marine aquaculture technologies.
 (5)The United States is the leading global net importer of fish and fishery products, with over 90 percent of the seafood consumed in the United States, by value, imported from other countries, about 50 percent of which is derived from aquaculture. The United States, as a result, runs a substantial trade deficit in seafood.
 (6)Increasing the overall effectiveness and productivity of Federal aquaculture research, technology transfer, and assistance programs is coordinated by the Interagency Working Group on Aquaculture (referred to in this section as IWGA and formerly known as the Joint Subcommittee on Aquaculture), which was created by Congress in the National Aquaculture Act of 1980 (Public Law 96–362). The IWGA is chaired by the Department of Agriculture, with vice-chairs from the Department of Commerce and the Department of the Interior, and reports to the Committee on Science of the National Science and Technology Council. The IWGA addresses issues of national scope and importance and may form national task forces or special projects to facilitate a coordinated, systematic approach to addressing critical issues and needs.
 (7)As affirmed by Congress in the National Aquaculture Act of 1980 (Public Law 96–362), marine aquaculture conducted in Federal waters is in the public interest.
 (b)PurposesThe purposes of this Act are— (1)to support the development of a sustainable marine aquaculture industry in the United States;
 (2)to safeguard the marine environment, wild fish stocks, and our coastal communities; (3)to support research and technology development to further these goals;
 (4)to provide new jobs and to support existing jobs within the seafood industry of the United States, including jobs for traditional fishing industry partners; and
 (5)to reduce the United States seafood trade deficit by expanding the domestic supply of seafood through the production of marine aquaculture.
 3.DefinitionsIn this Act: (1)Coastal StateExcept as otherwise specifically provided, the term coastal State has the meaning given the term coastal state in section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)).
 (2)Cultured speciesThe term cultured species means— (A)any finfish, mollusk, crustacean, aquatic plant, alga, echinoderm, zooplankton, diadromous species, or other marine species propagated and reared for marine aquaculture, excluding marine mammals and birds; or
 (B)a natural set of mussels or other species described in subparagraph (A) that provide seed for certain types of aquaculture practices, such as rope culture for mussels.
				(3)Exclusive economic zone
 (A)In generalUnless otherwise specified by the President in the public interest in a writing published in the Federal Register, the term exclusive economic zone means a zone, the outer boundary of which is 200 nautical miles from the baseline from which the breadth of the territorial sea is measured (except as established by a maritime boundary treaty in force or being provisionally applied by the United States or, in the absence of such a treaty, where the distance between the United States and another country is less than 400 nautical miles, a line equidistant between the United States and the other country).
 (B)Inner boundaryWithout affecting any Presidential proclamation with regard to the establishment of the United States territorial sea or exclusive economic zone, the inner boundary of the exclusive economic zone is—
 (i)in the case of the coastal States, a line coterminous with the seaward boundary of each such State, as described in section 4 of the Submerged Lands Act (43 U.S.C. 1312);
 (ii)in the case of Puerto Rico, a line 3 marine leagues from the coastline of Puerto Rico; (iii)in the case of American Samoa, the Virgin Islands, and Guam, a line 3 geographic miles from the coastlines of American Samoa, the Virgin Islands, or Guam, respectively;
 (iv)in the case of the Commonwealth of the Northern Mariana Islands— (I)the coastline of the Commonwealth of the Northern Mariana Islands, until the Commonwealth of the Northern Mariana Islands is granted authority by the United States to regulate all fishing to a line seaward of its coastline; and
 (II)upon the United States grant of such authority, the line established by such grant of authority; or (v)for any possession of the United States not under clause (ii), (iii), or (iv), the coastline of such possession.
 (C)ConstructionNothing in this definition may be construed to diminish the authority of the Department of Defense, the Department of the Interior, or any other Federal department or agency.
 (4)LesseeThe term lessee means any party to a lease, right-of-use and easement, or right-of-way, or an approved assignment thereof, issued pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
 (5)Marine aquacultureThe term marine aquaculture means any activity involved in the propagation, rearing, or attempted propagation or rearing, of cultured species in saltwater or brackish water conditions in the exclusive economic zone, State waters, coastal waters, estuaries, or land-based facilities, including recirculating saltwater facilities directly supporting such activities.
 (6)Offshore aquacultureThe term offshore aquaculture means any activities involved in the propagation, rearing, or attempted propagation or rearing, of cultured species in the exclusive economic zone.
 (7)Offshore aquaculture facilityThe term offshore aquaculture facility means— (A)an installation or structure used, in whole or in part, for offshore aquaculture; or
 (B)an area of the seabed, water column, or the sediment used for offshore aquaculture. (8)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere.
			4.Office of Marine Aquaculture
 (a)Office of Marine AquacultureThe Secretary shall establish and provide resources to an Office of Marine Aquaculture within the National Marine Fisheries Service at the National Oceanic and Atmospheric Administration headquarters, including presence in each of the regional fisheries offices of the National Oceanic and Atmospheric Administration.
 (b)DutiesThe Office of Marine Aquaculture shall— (1)coordinate regulatory, scientific, outreach, and international issues related to aquaculture within the National Oceanic and Atmospheric Administration;
 (2)coordinate the National Oceanic and Atmospheric Administration’s aquaculture activities, in collaboration with the Office of Oceanic and Atmospheric Research and the National Ocean Service;
 (3)support existing aquaculture outreach, education, extension services, and training efforts, such as those from the National Sea Grant College Program and the National Oceanic and Atmospheric Administration Regional Aquaculture Coordinators;
 (4)provide opportunities for engagement with owners and operators of offshore aquaculture facilities, fishery management councils, conservation organizations, fisheries associations, State governments, and other interested stakeholders;
 (5)administer the research and development grant program under section 11; (6)organize through each regional fisheries office a network of regional experts and Federal agency contacts, in coordination with relevant organizations (including the National Sea Grant College Program, the Department of Agriculture Regional Aquaculture Centers, land-grant universities, and the Cooperative Extension System of the Department of Agriculture) to provide technical expertise and extension services on marine aquaculture and information on Federal permit requirements;
 (7)maintain supporting aquaculture divisions in each of the regional fisheries offices of the National Oceanic and Atmospheric Administration; and
 (8)administer at least 1 Administration Regional Aquaculture Coordinator in each of the 6 National Marine Fisheries regions, which shall be located at a regional office in the respective region.
 (c)Aquaculture subcommitteeThe Office of Marine Aquaculture shall coordinate its activities with the aquaculture advisory board of the Marine Fisheries Advisory Committee. The Marine Fisheries Advisory Committee shall designate the Aquaculture Subcommittee as a permanent, standing committee to serve as an external board to advise the Secretary on aquaculture. The Aquaculture Subcommittee shall coordinate with the National Sea Grant Advisory Board, as appropriate.
			5.Administration
 (a)NOAA authorityThe National Oceanic and Atmospheric Administration shall serve as the lead Federal agency for purposes of providing information on Federal permitting requirements for marine aquaculture in State and Federal waters.
 (b)Discussion of proposed projectsFor offshore aquaculture, the National Oceanic and Atmospheric Administration shall arrange opportunities for prospective permit applicants to discuss proposed projects with other Federal agencies with Federal permit and review responsibilities prior to submittal of a permit application, and coordinate the efficient application for permits and approvals required by Federal agencies. Nothing in this subsection precludes an applicant from contacting other relevant Federal agencies directly.
 (c)RegulationsThe Secretary shall— (1)promulgate regulations, after consulting with relevant Federal agencies, coastal States, regional fishery management councils, and tribal governments (within the meaning of such term in Executive Order 13175 (65 Fed. Reg. 67249)) to implement this Act, including—
 (A)procedures to issue, modify, deny, revoke, or suspend an offshore aquaculture permit; (B)procedures to coordinate the offshore aquaculture permitting process, with similar or complementary activities administered by other Federal agencies, tribal governments, and coastal States;
 (C)procedures to monitor and evaluate permit compliance; (D)procedures to transfer an offshore aquaculture permit from an original permit holder to a person that meets the requirements under section 6(a);
 (E)procedures to consider public-private partnerships; (F)procedures to minimize, as much as practicable, conflicts with existing uses in the exclusive economic zone; and
 (G)development of an offshore aquaculture permit that can be issued in accordance with the requirements of section 6; and
 (2)promulgate such additional regulations as are necessary and appropriate to carry out this Act. (d)AgreementsThe Secretary may enter into and perform such contracts, leases, or cooperative agreements, and make and receive such grants or funds, as may be necessary to carry out this Act.
			(e)Assurance of animal health
 (1)In generalNothing in this section shall affect the authority of the Secretary of Agriculture to— (A)carry out the Animal Health Protection Act (7 U.S.C. 8301 et seq.) with respect to cultured species in the exclusive economic zone; or
 (B)operate as the lead Federal agency for providing animal health oversight for cultured species in the exclusive economic zone.
 (2)Criteria for practicing veterinary medicine in waters outside State jurisdictionA veterinarian may practice veterinary medicine in waters outside State jurisdiction if the veterinarian—
 (A)is licensed and in good standing to practice veterinary medicine in any State; (B)holds a category II veterinary accreditation from the Animal and Plant Health Inspection Service that includes completion of aquatic animal health modules of the Animal and Plant Health Inspection Service; and
 (C)has a valid veterinarian client-patient relationship with the facility in which he or she is practicing veterinary medicine.
					6.Offshore aquaculture permits
 (a)In generalAfter the Secretary promulgates final regulations under section 5(c)(1), the Secretary may issue an offshore aquaculture permit if the Secretary determines that—
 (1)the applicant has demonstrated that the offshore aquaculture facility will be— (A)maintained in good working order; and
 (B)operated and sited in a manner that minimizes adverse impacts on the marine environment; (2)the proposed offshore aquaculture facility is consistent with national policy goals and objectives, including sustainable and healthy fisheries, maritime shipping, and environmental quality, consistent with section 10; and
 (3)issuance of the offshore aquaculture permit is not prohibited under section 7(b). (b)Authorized activitiesAn offshore aquaculture permit holder—
 (1)shall be authorized to conduct offshore aquaculture consistent with this Act (including regulations), other applicable provisions of law (including regulations), and any terms or conditions prescribed under subsection (d)(2); and
 (2)may raise specified cultured species in a specific offshore aquaculture facility within a specified area of the exclusive economic zone if the cultured species is considered—
 (A)native to the region where the aquaculture facility is located; (B)sterile or otherwise not capable of producing viable offspring; or
 (C)by the best available science, to be not likely to become invasive and cause undue harm to wild species, habitats, or ecosystems, or supplement existing invasive populations, in the event of an escape.
					(c)Permit procedure
 (1)ApplicationAn applicant for a permit shall submit an application to the Secretary. The application shall specify—
 (A)the proposed location of the offshore aquaculture facility; (B)the type of operation;
 (C)the cultured species, or a specified range of species, to be propagated or reared, or both, at the offshore aquaculture facility;
 (D)the ways in which the permit holder will address potential environmental impacts, including invasive species, pathogens, impacts on benthic habitat and water quality;
 (E)a plan to protect the health of the cultured species described in subparagraph (C), including a plan for responding to a disease outbreak;
 (F)such other design, construction, and operational information, as the Secretary may require, including measures to withstand significant weather events that could damage or impact the offshore aquaculture facility and a contingency plan for responding to an escape of farmed fish of the proposed cultured species, from the offshore aquaculture facility, including a response to a technical failure of the facility that presents a navigational hazard;
 (G)a plan for conducting necessary environmental monitoring; and (H)a facility decommissioning plan.
 (2)NoticeThe Secretary shall provide public notice and an opportunity for public comment for each offshore aquaculture permit application. To the extent practicable, the public notice for each permit application shall fulfill the public notice requirement for all Federal agencies under all applicable provisions of law, and the response to public comment shall include all agency responses to all aspects of each facility or group of facilities.
 (3)Deadlines for consideration of applications for permitsNot later than 10 days after the date on which the Secretary receives an offshore aquaculture permit application, the Secretary shall—
 (A)notify the applicant that the application is complete; or (B)notify the applicant that information is missing and specify any information that is required to be submitted for the application to be complete.
 (4)Issuance or deferralNot later than 30 days after the period for public comments on a completed application has concluded, the Secretary shall—
 (A)issue the permit, if the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable law have been completed within such timeframe; or
 (B)defer the decision on the permit and provide to the applicant a notice— (i)that specifies any steps that the applicant could take for the permit to be issued; and
 (ii)a list of actions that need to be taken by the agency to complete compliance with applicable law together with timelines and deadlines for completing such actions.
						(5)Requirements for deferred applications
 (A)In generalIf the Secretary provides notice under paragraph (4)(B), the applicant shall have a period of 2 years from the date of receipt of the notice in which to complete all requirements specified by the Secretary, including providing information needed for compliance with the National Environmental Policy Act of 1969.
 (B)Issuance of decision on permitIf the applicant completes the requirements within the period specified in subparagraph (A), the Secretary shall issue a decision on the permit not later than 10 days after the date of completion of the requirements described in subparagraph (A), unless compliance with the National Environmental Policy Act of 1969 and other applicable law has not been completed within such timeframe.
 (C)Denial of permitIf the applicant does not complete the requirements within the period specified in subparagraph (A) or if the applicant does not comply with applicable law, the Secretary shall deny the permit.
 (d)Eligible applicantsAn offshore aquaculture permit holder shall be— (1)a citizen or permanent resident of the United States; or
 (2)a corporation, partnership, or other entity that— (A)is organized and existing under the laws of a State or the United States; and
 (B)is not State-owned or majority-controlled by a State-owned enterprise. (e)Duration (1)In generalAn offshore aquaculture permit shall have an initial 25-year duration, and may be renewed subject to the terms of this Act.
				(2)Exceptions
 (A)The Secretary shall develop the duration of an offshore aquaculture permit for a project involving pilot-scale testing or farm-scale research on aquaculture science and technologies.
 (B)The Secretary shall develop the duration of an offshore aquaculture permit subject to subsection (m)(1), in consultation with the Secretary of the Interior, except that the permit shall expire not later than the date that the lessee or the lessee’s operator submits, to the Secretary of the Interior, a final application for the decommissioning and removal of an existing facility upon which an offshore aquaculture facility is located.
 (f)RenewalAn offshore aquaculture permit holder may renew a permit for an additional 25-year period before the end of the original permit’s duration provided that the permit or amended permit complies with existing requirements.
 (g)RevocationThe Secretary may, pursuant to regulations issued under this Act, revoke an offshore aquaculture permit if—
 (1)the permit holder fails to begin offshore aquaculture operations within 2 years from the date the required Federal permits are obtained;
 (2)there is a prolonged interruption of offshore aquaculture operations, unrelated to best management practices such as fallowing, which the Secretary may consider to be prolonged no sooner than 2 years after the initial interruption; or
 (3)the permit holder repeatedly violates the conditions of the aquaculture permit and the Secretary determines that such violations are severe enough to warrant discontinuation of operations.
 (h)ExpirationNot later than 1 year after the expiration or termination of an offshore aquaculture permit, a permit holder shall—
 (1)remove all structures, gear, and other property from the site; and (2)take such other measures to restore the site, as the Secretary considers necessary.
 (i)Emergency determinationIf the Secretary determines that an emergency exists that poses a significant risk to the safety of humans, to the marine environment, to cultured species, to a marine species, or to the security of the United States and that requires suspension, modification, or revocation of an offshore aquaculture permit, the Secretary may suspend, modify, or revoke the permit for such time as the Secretary determines is necessary to address the emergency. The Secretary shall afford the permit holder a prompt post-suspension, post-modification, or post-revocation opportunity to be heard regarding the suspension, modification, or revocation.
			(j)Fees
 (1)EstablishmentThe Secretary may establish, by regulation, application fees and annual permit fees. The fees shall be deposited as offsetting collections in the Operations, Research, and Facilities account. Fees may be collected and made available to the extent provided in advance in appropriation Acts. Such fees shall be set as an amount such that the total revenue from such fees does not exceed the amount required to cover the costs of management, data collection, analysis, inspection, and enforcement activities related to permits under this section.
 (2)WaiversThe Secretary may waive, in whole or in part, any fee under this section if an offshore aquaculture facility is used primarily for research.
 (3)GuaranteesThe Secretary shall require a permit holder to post a bond or other form of financial guarantee in an amount determined by the Secretary, to be reasonable and commensurate with the aquaculture operation and as sufficient to cover, without duplication—
 (A)any unpaid fees; (B)the cost of removing an offshore aquaculture facility at the expiration or termination of an offshore aquaculture permit; and
 (C)the cost of site remediation for impacts arising from authorized activities. (k)Magnuson-Stevens Fishery Conservation and Management ActBeginning on the effective date of the final regulations promulgated under section 5(c)(1), the conduct of offshore aquaculture that is in accordance with an offshore aquaculture permit issued under this Act shall not be considered fishing for purposes of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
 (l)Statutory constructionAn offshore aquaculture permit issued under this Act shall not supersede or substitute for any other authorization required under Federal or State laws (including regulations).
			(m)Actions affecting the outer continental shelf
 (1)Notification of Secretary of the InteriorThe Secretary shall notify the Secretary of the Interior for each application for an offshore aquaculture permit that is located on the outer continental shelf.
 (2)Prior consent requiredAn offshore aquaculture facility may not be located on a lease, right-of-use and easement, or right of way authorized or permitted under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) without the prior consent of any lessee and other owner of operating interest.
 (3)Compliance reviewThe Secretary of the Interior shall review and approve each agreement between a prospective offshore aquaculture operator and a lessee. The Secretary of the Interior shall ensure that the agreement is consistent with the Federal lease terms, Department of the Interior regulations, and the Secretary of the Interior’s role in the protection of the marine environment, property, and human life or health. An agreement under this subsection shall—
 (A)be part of the information reviewed under the Coastal Zone Management Act review process under paragraph (4); and
 (B)not be subject to a separate Coastal Zone Management Act review. (4)Coordinated coastal zone management act review (A)State review under section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (i)In generalA coastal State’s review under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) shall include any modification or change to a lessee’s approved plan that results from, or is necessary for, the issuance of an offshore aquaculture permit if the State simultaneously receives—
 (I)the information related to the modification or change; and (II)the offshore aquaculture permit applicant’s consistency certification.
 (ii)Simultaneous receiptIf the coastal State simultaneously receives the information related to a modification or change to a lessee’s approved plan and the offshore aquaculture permit applicant’s consistency certification, then—
 (I)a lessee shall not be required to submit a separate consistency certification for the modification or change under section 307(c)(3)(B) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(B)); and
 (II)the coastal State’s concurrence (or presumed concurrence) or objection to the consistency certification for the offshore aquaculture permit under section 307(c)(3)(A) of such Act shall apply both—
 (aa)to the offshore aquaculture permit; and (bb)to any related modification or change to a lessee’s plan approved under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
 (B)State review under section 307(c)(3)(B) of the Coastal Zone Management Act of 1972To the extent that a coastal State is not authorized by section 307(c)(3)(A) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)(3)(A)) to review an offshore aquaculture permit application submitted under this Act, then a modification or change to a lessee’s approved plan shall be subject to coastal State review under section 307(c)(3)(B) of such Act if a consistency certification for the modification or change is required under applicable Federal regulations.
 (C)Lessee’s approved plan definedIn this paragraph, the term lessee’s approved plan includes a document for which a consistency certification is required under applicable Federal regulations, such as a change to the approved plan for decommissioning a facility.
					(5)Additional authority
 (A)In generalThe Secretary of the Interior may, to carry out this subsection— (i)promulgate rules and regulations as necessary and appropriate;
 (ii)require and enforce any additional terms or conditions that the Secretary of the Interior considers necessary to ensure the compatibility of aquaculture operations with activities for which permits, authorizations, leases, negotiated agreements, right-of-way, or right-of-use and easement were issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
 (iii)issue an order to an offshore aquaculture permit holder to take any action the Secretary of the Interior considers necessary to ensure safe operations on the facility, and to protect the marine environment, property, or human life or health; and
 (iv)enforce all requirements contained in the regulations, lease terms and conditions, and orders under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
 (B)InterpretationFailure to comply with any order issued under subparagraph (A)(iii) shall constitute a violation of the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(n)Permitting harmonization
 (1)In generalIn promulgating the regulations required to implement this Act, the Secretary shall, to the maximum extent practicable, minimize duplication and harmonize timelines and requirements with other required Federal permits. Efforts under this subsection shall include coordinating timelines for permit application and review processes (including public notice and comment periods) and aligning information requests and reporting requirements for permit applicants and permit holders.
 (2)Environmental analysisThe National Oceanic and Atmospheric Administration, through the Office of Marine Aquaculture and associated divisions, shall be responsible for coordinating any environmental analysis or environmental impact statement required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by serving as the lead Federal agency for a single consolidated environmental review for all applicable Federal permits for an offshore aquaculture facility or group of facilities, with input from other Federal agencies as cooperating agencies under such Act.
 (3)Coordination of permitting activitiesTo the extent practicable under this Act and all other applicable laws and regulations, Federal agencies with permitting requirements applicable to offshore aquaculture facilities shall coordinate all permitting activities with the Office of Marine Aquaculture. Such coordination shall include the following:
 (A)Coordinating permit requirements, permit application and review procedures, and monitoring and reporting requirements, and eliminating duplicative requirements.
 (B)Aligning permit application and review timelines. (C)Participating as a cooperating agency in the preparation of any environmental analysis or environmental impact statement required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for an offshore aquaculture facility or facilities.
 (D)Contributing to the single request for public comment and the consolidated response to public comment prepared pursuant to subsection (c)(2).
 (4)DelegationUnless otherwise prohibited, a Federal agency with regulatory authority for offshore aquaculture may delegate its authority to another Federal agency.
				7.Restrictions on offshore aquaculture activities
 (a)In generalExcept as provided in subsection (c), no person may engage in offshore aquaculture except in accordance with an offshore aquaculture permit—
 (1)issued under section 6; or (2)issued, before the date of enactment of this Act, under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
 (b)States with certain laws regarding aquacultureWith respect to a coastal State that has in effect a law that bans or prohibits certain types of aquaculture, cultured species shall be permitted in the exclusive economic zone adjacent to such State consistent with the law of such State.
 (c)Savings clauseNothing in this Act shall supersede permit applications in process on the date of enactment of this Act or permits that are in place on the date of enactment of this Act.
			8.Recordkeeping and access to information
 (a)RegulationsThe Secretary, after consultation with other interested Federal departments and agencies, shall prescribe by regulation—
 (1)the records that a permit holder is required to establish and maintain; (2)the reports that a permit holder is required to make;
 (3)the information that a permit holder is required to provide, which shall include— (A)data regarding escape events;
 (B)the prevalence of disease in the offshore aquaculture facility, including a description of veterinary services provided for treatment; and
 (C)other information, as the Secretary may require; and (4)any other recordkeeping that a permit holder is required to satisfy, as necessary to carry out this Act.
 (b)Government accessAny United States official with an official responsibility for implementing and enforcing United States laws applicable to maritime fishing, shipping, or conservation, shall have reasonable access, at all times, to an offshore aquaculture facility for which a permit is issued under this Act (for the purpose of enforcing laws under the official’s jurisdiction or otherwise carrying out the official’s responsibilities). Such an official may inspect, at reasonable times, records, files, papers, permits, processes, controls, and the offshore aquaculture facility and may test any feature of the offshore aquaculture facility. Each inspection shall be conducted with reasonable promptness. The permit holder shall receive timely notification, in writing, of the results of the inspection.
			(c)Inspection
 (1)FrequencyThe Secretary shall conduct— (A)an annual inspection of offshore aquaculture facilities for which a permit is issued under section 6 for the first 5 years after issuance of the permit; and
 (B)a biennial inspection of such facilities thereafter. (2)NoticeThe Secretary shall provide reasonable notice prior to site inspections at offshore aquaculture facilities pursuant to paragraph (1).
 (3)Facilities located on the outer continental shelfThe Secretary of the Interior, or a designee of such Secretary, is authorized with inspection authority under subsection (b)(1) for marine aquaculture facilities located on the outer continental shelf.
				9.Programmatic environmental impact statements
 (a)In generalThe Secretary shall initiate and lead programmatic environmental impact statements (referred to in this section as EISs) for areas of the exclusive economic zone determined by the Secretary to be highly favorable for marine aquaculture and likely compatible with other uses of such areas.
 (b)DistributionThe programmatic EISs conducted by the Secretary pursuant to subsection (a) need not cover the entirety of the exclusive economic zone, but the Secretary shall attempt to provide coverage in each area of the exclusive economic zone, including the East Coast, Gulf Coast, West Coast, and other areas of the Atlantic and Pacific in the jurisdiction of the United States.
 (c)RequirementsThe following shall apply: (1)Programmatic EISs shall not supersede the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)Individual projects may require additional review pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to support project-level decisionmaking and to analyze specific issues of concern to other Federal agencies, States, and other stakeholders at the project level.
 (3)Programmatic and project-specific processes pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) described in this section should consider all public input, including local and regional concerns.
 10.Environmental and management standardsIn issuing permits under section 6 and conducting the programmatic environmental impact statements under section 9, the Secretary shall—
 (1)consult with appropriate Federal agencies, coastal States, and regional fishery management councils to identify the environmental and management requirements and standards that apply to offshore aquaculture under existing Federal and State laws (including regulations); and
 (2)consider environmental and management factors that apply to offshore aquaculture under existing Federal and State law that—
 (A)are compatible with the use of the exclusive economic zone for navigation, fishing, resource protection, recreation, national defense (including military readiness), mineral and energy exploration and development, transportation, and other activities within the exclusive economic zone;
 (B)are consistent with conservation and management measures under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and will not unreasonably interfere with fishing access;
 (C)recognize the importance of fishery resources to fishing communities as described in section 301(a)(8) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851(a)(8));
 (D)to the extent practicable, avoid, minimize, or mitigate adverse impacts to the marine environment; (E)avoid, minimize, or mitigate to the extent practicable the risk to and impacts on wild fish stocks and fisheries;
 (F)use only cultured species in Federal waters that are described in section 6(b)(2); (G)prevent the transmission of disease or parasites to wild stocks;
 (H)prevent the escape of culture species that may cause significant environmental harm; (I)minimize the risks and impacts on biological, chemical, and physical features of water quality; and
 (J)avoid, minimize, or mitigate, to the extent practicable, the cumulative adverse effects of the offshore aquaculture operation in consideration of other existing offshore aquaculture operations in the vicinity of the proposed site.
				11.Research and development grant program
 (a)In generalThe Secretary shall establish, in consultation with applicable Federal agencies, coastal States, tribal governments, regional fishery management councils, academic institutions, and interested stakeholders, a research and development grant program to further the purposes of this Act. In carrying out this subsection, the Secretary shall consider utilizing existing programs that leverage State and local partnerships and take advantage of the extramural research community, including the Saltonstall-Kennedy Grant Program, the National Sea Grant College Program, the National Oceanographic Partnership Program, and consortium of institutions.
 (b)ComponentsThe research and development grant program shall award competitive, peer-reviewed grants to fund research and extension services—
 (1)to improve the understanding and application of larviculture for improving larval survival and breeding practices for cultured species and species of future interest for marine aquaculture;
 (2)to advance the understanding and application of genetics research with respect to cultured species and potential interactions with wild stocks;
 (3)to advance research into cultured species disease and management, mitigation, and prevention of disease, including efforts to support the development of comprehensive fish health management tools, including access to safe and effective vaccines, therapeutants, and therapies;
 (4)to develop cost-effective alternative feeds to optimize the use of wild fish, fish oil, plants, and alternative sources of protein and lipids in marine aquaculture feeds and maintain the human health benefits of cultured seafood;
 (5)to improve techniques for monitoring, assessing, and addressing environmental and socioeconomic effects;
 (6)to develop and evaluate methodologies to prevent, minimize, and mitigate potential adverse ecosystem and socioeconomic impacts of marine aquaculture, including methods for avoiding interactions with living marine resources;
 (7)to conduct research to document and increase the potential positive effects of marine aquaculture; (8)to transition innovative aquaculture technologies, including technologies focused on the commercialization of high-value marine species, from laboratory studies to commercial and restoration projects that create new, and support existing, jobs in coastal communities, produce healthful locally sourced seafood, revitalize working waterfronts, support traditional fishing communities, and restore depleted species and habitat;
 (9)to advance engineering solutions for marine aquaculture, to develop new technologies, to design engineering innovations to reduce the potential for environmental impacts of marine aquaculture facilities, and to refine existing aquaculture cultivation practices;
 (10)to monitor and assess the effects of environmental changes on marine aquaculture, and develop adaptation strategies;
 (11)to enhance and develop seafood marketing programs for aquaculture species as part of broader Federal seafood marketing initiatives to promote trade in both wild-caught and farmed seafood under existing grant programs; and
 (12)to investigate other priority issues identified by the Secretary. (c)Coordination with other Federal programsThe Secretary shall—
 (1)coordinate aquaculture research and development grants within the Department of Commerce and with other Federal programs that provide grant funding for purposes similar to those under subsection (b), such as grants administered by the National Sea Grant College Program and the National Institute of Standards and Technology; and
 (2)coordinate the research and development grant program established in this section with the interagency aquaculture coordinating group established under section 6 of the National Aquaculture Act of 1980 (16 U.S.C. 2805) and with the research and development conducted through the Cooperative Extension System of the Department of Agriculture.
 (d)Cooperative research agreementTo carry out this section, the Secretary may enter into a cooperative agreement with a State, institution of higher education, or other private institution or research center.
			12.Enforcement
 (a)Prohibited actsIt is unlawful for any person— (1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;
 (2)to refuse to permit any officer authorized to enforce the provisions of this Act (in accordance with subsection (b)) access an offshore aquaculture facility subject to such person’s control, or any onshore facility, vessel, or other conveyance associated with such facility, for purposes of conducting any search or inspection in connection with the enforcement of this Act or any regulation or permit referred to in paragraph (1);
 (3)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search or inspection described in paragraph (2);
 (4)to resist a lawful arrest for any act prohibited by this subsection; (5)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of, any fish produced, taken, retained, or possessed in violation of this Act or any regulation or permit referred to in paragraph (1);
 (6)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this subsection;
 (7)to knowingly and willfully submit to the Secretary or the Governor of a State false information regarding any matter that the Secretary or Governor is considering in the course of carrying out this Act; or
 (8)without authorization, to remove, damage, or tamper with— (A)an offshore aquaculture facility owned by another person, which is located in the exclusive economic zone, including any component thereof; or
 (B)cultured species contained in such facility or component thereof. (b)Authorities and responsibilities (1)In generalThe authorities and responsibilities under subsections (a), (b), (c), and (e) of section 311 and subsection (f) of section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861, 1858) and paragraphs (2), (3), and (7) of section 310(b) of the Antarctic Marine Living Resources Convention Act of 1984 (16 U.S.C. 2439(b)) shall apply with respect to enforcement of this Act.
 (2)Included facilities and conveyancesFor purposes of enforcing this Act, any reference in the subsections and paragraphs listed in paragraph (1)—
 (A)to a vessel or fishing vessel includes all offshore aquaculture facilities, and all associated onshore facilities, vessels, and other conveyances; and
 (B)to fish, marine resource, or marine resources includes cultured species. (3)Application of other provisionsThe subsections and paragraphs listed in paragraph (1) apply to violations of this Act and any regulations promulgated under this Act.
 (c)Civil enforcementAny person who commits any act that is unlawful under subsection (a) shall be liable to the United States for a civil penalty, and may be subject to a permit sanction, under section 308(g) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(g)).
 (d)ForfeitureAny offshore aquaculture facility, and any associated onshore facilities, vessel, or other conveyance (including its gear, furniture, appurtenances, stores, and cargo) used, and any cultured species (or the fair market value thereof) produced, taken, sold, purchased, retained, imported, exported, or possessed in connection with or as result of the commission of any act prohibited by subsection (a) shall be subject to forfeiture under section 310 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1860).
 (e)Criminal enforcementAny person who commits any act prohibited by paragraph (2), (3), (4), (6), or (7) of subsection (a) is guilty of an offense under section 309 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1859).
 (f)Savings clauseNotwithstanding any other provision of law, no enforcement action under this Act may take place without a warrant, if a warrant would be required for the enforcement of a similar provision of law under Federal or applicable State law.
			13.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to the Secretary for the purpose of carrying out this Act— (1)$60,000,000 for fiscal year 2018;
 (2)$65,000,000 for fiscal year 2019; (3)$70,000,000 for fiscal year 2020;
 (4)$75,000,000 for fiscal year 2021; and (5)$80,000,000 for fiscal year 2022.
 (b)Sense of CongressIt is the sense of Congress that, in expending amounts appropriated under subsection (a), the Secretary should prioritize the programmatic environmental impact statement program under section 9.
			